Exhibit 2.1 CONFIDENTIAL AGREEMENT AND PLAN OF MERGER BY AND AMONG Maxlinear, INc. EAGLE ACQUISITION CORPORATION AND EXAR CORPORATION Dated as of March 28 , 2017 CONFIDENTIAL TABLE OF CONTENTS Page Article I DEFINITIONS 2 Definitions 2 Additional Definitions 12 Article II THE OFFER 14 The Offer. 14 Company Offer Support 17 Article III THE MERGER 19 The Merger 19 The Closing. 19 Effective Time of the Merger 19 Organizational Documents 20 Directors and Officers 20 Effect of the Merger on Capital Stock of the Constituent Corporations 20 Payment Fund 24 Taking of Necessary Further Action 26 Article IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 27 Organization and Qualification 27 Authority; Corporate Approvals and Enforceability 28 Required Filings; Consents 28 Capitalization 29 Subsidiaries 31 SEC Reports 31 Financial Statements and Internal Controls 32 Undisclosed Liabilities 34 No Subsequent Changes 34 Real Property 34 Tangible Property 34 Intellectual Property 35 Material Contracts 38 Tax Matters 40 Employee Benefit Matters 41 Labor Matters 44 Environmental Matters 45 Compliance with Law 46 Permits 47 Actions and Orders. 48 Insurance 48 Related Party Transactions 48 Customers and Suppliers 48 Takeover Statutes; Rights Plan 49 Fairness Opinion 49 Brokers, Finders and Financial Advisors 49 -i- CONFIDENTIAL TABLE OF CONTENTS (Continued) Page Article V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 49 Organization and Qualification 49 Authority and Enforceability 50 Required Filings and Consents 50 Offer Documents; Schedule14D-9 51 Ownership of Company Capital Stock 51 Financing Ability 51 Litigation 52 Article VI CONDUCT OF BUSINESS 53 Affirmative Obligations of the Company 53 Negative Obligations of the Company 53 Article VII NON-SOLICITATION OF ACQUISITION TRANSACTIONS 56 Termination of Existing Discussions 56 No Solicitation or Facilitation of Acquisition Proposals 57 Permitted Discussions and Information Sharing 58 Board Recommendation 59 Article VIII ADDITIONAL AGREEMENTS 61 Efforts to Complete Merger 61 Regulatory Filings and Clearances 62 Debt Financing 63 Financing Cooperation 65 Access; Notice and Consultation; Confidentiality 67 Public Announcements 69 Employee Plans 69 Section 280G. 70 Directors’ and Officers’ Indemnification and Insurance 71 Annual Report 72 Takeover Statutes 72 Obligations of Merger Sub 72 Article IX CONDITIONS TO THE MERGER 72 Conditions to Each Party’s Obligation to Effect the Merger 72 Article X TERMINATION OF AGREEMENT 73 Termination 73 Effect of Termination 74 Fees and Expenses 74 Article XI GENERAL PROVISIONS 76 Certain Interpretations 76 Non-Survival of Representations and Warranties 77 Notices 77 Assignment 78 Amendment 78 Extension; Waiver 78 Specific Performance 79 -ii- CONFIDENTIAL TABLE OF CONTENTS (Continued) Page Financing Source Liability 79 Failure or Indulgence Not Waiver; Remedies Cumulative 79 Severability 79 Entire Agreement 79 No Third Party Beneficiaries 79 Governing Law 80 Consent to Jurisdiction 80 Waiver of Jury Trial 80 Counterparts 80 -iii- CONFIDENTIAL AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) is made and entered into as of March 28, 2017 by and among MaxLinear, Inc., a Delaware corporation (“ Parent ”), Eagle Acquisition Corporation, a Delaware corporation and a wholly-owned subsidiary of Parent (“ Merger Sub ”), and Exar Corporation, a Delaware corporation (the “ Company ”). All capitalized terms used but not defined herein shall have the respective meanings ascribed thereto in ArticleI . W I T N E S S E T H: WHEREAS, Parent desires to acquire the Company on the terms and subject to the conditions set forth in this Agreement. WHEREAS, each of the respective board of directors of Parent, Merger Sub and the Company has approved and adopted this Agreement and the transactions contemplated hereby, including the Offer and the Merger, and deems it advisable and in the best interest of its respective stockholder(s) to enter into this Agreement and consummate the transactions contemplated hereby. WHEREAS, in order to effect the foregoing acquisition, Parent and the Company have agreed that Merger Sub shall commence a tender offer (the “ Offer ”) to acquire all of the outstanding Company Shares at a price of Thirteen Dollars ($13.00) per Company Share, net to the holder thereof in cash, without interest (such amount being hereinafter referred to as the “ Offer Price ”), all upon the terms and subject to the conditions set forth herein. WHEREAS, in order to complete the foregoing acquisition, following the completion of the Offer, pursuant to the terms and conditions of this Agreement, Merger Sub will be merged with and into the Company (the “ Merger ”) in accordance with the terms and conditions set forth in this Agreement and the applicable provisions of the General Corporation Law of the State of Delaware (the “
